NO. 12-22-00064-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

TIMBER LAKE ESTATES PROPERTY                    §         APPEAL FROM THE 173RD
OWNERS ASSOCIATION, INC.,
APPELLANT

V.                                              §         JUDICIAL DISTRICT COURT

JAMES DRISCOLL AND CAROL
DRISCOLL,
APPELLEES                                       §         HENDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
       Timber Lake Estates Property Owners Association, Inc., filed a notice of appeal on April
1, 2022. Pursuant to Rule 32.1, Timber Lake’s docketing statement was due to have been filed at
the time appeal was perfected. See TEX. R. APP. P. 32.1. On April 5, this Court requested that
Timber Lake file a docketing statement within ten days if it had not already done so. Timber
Lake did not file the docketing statement as requested.
        On April 21, the Clerk of this Court issued a notice advising Timber Lake that the
docketing statement was past due. The notice provided that unless the docketing statement was
filed on or before May 2, the appeal would be presented for dismissal in accordance with Texas
Rule of Appellate Procedure 42.3. The date for filing the docketing statement has passed, and
Timber Lake has not complied with the Court’s request.
       Because Timber Lake failed, after notice, to comply with Rule 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c) (after giving ten days’ notice, appellate court may dismiss
appeal because appellant failed to comply with a requirement of the appellate rules, a court
order, or a notice from the clerk requiring a response or other action within a specified time).
Opinion delivered May 18, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 18, 2022


                                         NO. 12-22-00064-CV


                          TIMBER LAKE ESTATES PROPERTY
                             OWNERS ASSOCIATION, INC.,
                                     Appellant
                                        V.
                        JAMES DRISCOLL AND CAROL DRISCOLL,
                                     Appellees


                                Appeal from the 173rd District Court
                     of Henderson County, Texas (Tr.Ct.No. CV17-0093-3)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.